Citation Nr: 0636829	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-41 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
medical expenses incurred in April 2004 at a non-VA hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to November 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Bay Pines, Florida.


FINDINGS OF FACT

1.  The veteran has a previously established 100 percent 
permanent and total rating for service-connected bipolar 
disorder.  

2.  The care and services rendered to the veteran at a non-VA 
medical facility in April 2004 were not authorized in 
advance, the condition was not emergent, and a VA facility 
was feasibly available to treat him.


CONCLUSION OF LAW

The requirements for reimbursement of the cost of 
unauthorized medical expenses incurred in April 2004 are not 
met.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 
17.120, 17.130 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2004, the VAMC sent a letter to the veteran 
providing the notice as to what specific evidence was needed 
to decide his claim.  In October 2004, the veteran was 
provided a Statement of the Case and sent a letter providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for this claim.  Although the notice post-dated 
initial adjudication, the veteran had ample time to submit 
further information, and in July 2005, he had the opportunity 
to testify at a Travel Board hearing.  The veteran has not 
indicated that there is any outstanding relevant evidence or 
that any prejudice resulted from the timing of the notice 
letters.  Because no prejudice is evident from the record, 
the Board finds the timing of the notice is nonprejudicial.  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a personal hearing.  
Consequently, the duty to notify and assist has been met.  

The veteran testified that he had been sick with loss of 
voice, cough, and bad chest congestion, but was unable to be 
seen at the VA outpatient clinic in Fort Meyers for these 
symptoms on April 8, 2004.  The veteran then went to his 
private physician on April 12 for these symptoms and 
complaints of chest pain and was advised to go to the St. 
Joseph's Hospital Emergency Room (St. Joseph's).  The next 
day the veteran went to the St. Joseph's Hospital Emergency 
Room on April 13, 2004, where he was admitted.  The veteran 
testified that he had planned on going to the VA outpatient 
clinic on April 13, 2004, but did not feel able to drive the 
26 miles.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care in question that the veteran received.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
St. Joseph's, nor does the evidence show as much.  An April 
13, 2004, VA "report of contact" record indicates that 
although the VA was notified, the VA did not authorize the 
admission.  Accordingly, payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  The 
first condition is satisfied because the care and services 
were rendered for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability (the veteran is rated permanently and 
totally disabled by a service-connected bipolar condition).  

The second and third conditions require that the services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, no VA or 
other Federal facilities were feasibly available, and an 
attempt to use a VA or other Federal facility beforehand or 
to obtain prior VA authorization would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).  

As stated above, the veteran went to his private physician on 
April 12, 2004 for complaints of loss of voice, cough, bad 
chest congestion, and chest pain, and was advised to go to 
the St. Joseph's Hospital Emergency Room.  The veteran went 
to the St. Joseph's Emergency Room the next day.  Reports 
from the hospitalization indicate the veteran's complaints of 
bronchitis and chest discomfort for the previous 10 days.  
The veteran's blood pressure was very low.  His respirations 
were effortless, although there was wheezing and a productive 
cough.  The veteran's pulse oxygen percentage was 95 percent.  
He was found to be a "priority II."  Several records dating 
on April 13, 2004, report the veteran's history of vague 
chest pain not typical of angina.  Other reports dating on 
April 13, 2004, note the veteran's heart had a regular rate 
and rhythm without murmur, rub, or gallop; the cardiac 
monitor and electrocardiogram results were normal; the 
veteran is noted to be in "no acute distress;" and the 
chest x-ray reported no evidence of any acute cardiopulmonary 
pathology.  The final diagnoses were chronic obstructive 
pulmonary disease flare-up, pneumonitis, leukocytosis, and 
chest pain.  The veteran was then admitted.  The admission 
record, authored by the veteran's private physician, reports 
the veteran's complaint of cough, hoarseness, and chest pain 
for one week, and notes the author's belief that the veteran 
had atypical chest pain, bronchitis, and laryngitis.  The 
report also references the veteran's history that "he felt 
better."  The subsequent treatment records indicate 
treatment for an exacerbation of chronic lung disease with 
wheezing.  

The veteran has submitted a letter from his private physician 
(also the admitting physician), stating that he recommended 
the veteran go to the emergency room for evaluation on April 
12, 2004.  The veteran did not report to the emergency room 
on April 12, 2004, however.  Instead, he waited a day, going 
on April 13, 2004, and the records from that date have 
numerous recitations of the veteran's history of feeling 
better.  There is no medical indication that the veteran's 
condition was of such a nature that he could not have gone to 
the nearest VA outpatient clinic, which the veteran has 
indicated was 26 miles away.  In fact, a VA Chief Medical 
Officer reviewed the claim and found that, noting the long 
duration of the condition, the lack of indicators of severity 
of the illness (including a normal chest x-ray and normal 
oxygen saturations), and the veteran's delay in presentation, 
the presentation was non-emergent.  He also found that the VA 
facilities were feasibly available in the interim between the 
April 12, 2004, doctor's visit and the subsequent emergency 
room presentation.  Based on the foregoing evidence, the 
veteran's claim for medical fee reimbursement under 
38 U.S.C.A. § 1728 is denied.

The veteran is also not entitled to reimbursement under 38 
U.S.C.A. § 1725 because, as a recipient of Medicare Complete 
insurance (see June 2005 Travel Board hearing transcript), 
the veteran is barred from reimbursement under 38 C.F.R. 
§ 17.1002(g).  Consequently, the veteran's claim for 
reimbursement is denied.  


ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses incurred in April 2004 at a non-VA medical facility 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


